DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 10 and 20 are directed to a method of providing cognitive assessment (Step 1, Yes). 

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: determining that the first task and the second task are performed by the individual based on the first plurality of responses and the second plurality of responses; computing a cognitive measure using a combination of one or both of the first plurality of responses and the second plurality of responses, wherein computing the cognitive measure comprises: (i) determining performance measures using one or both of the first plurality of responses and the second plurality of responses, the performance measures being associated with the one or more cognitive functions associated with the one or more specific diseases or disease states, and (ii) applying a computer data model comprising at least one machine learning technique to the performance measures, wherein the at least one machine learning technique is configured to analyze one or more stimulus-response patterns from the first plurality of responses and the second plurality of responses to compute a predictive measure for the one or more specific diseases or disease states; and outputting a cognitive assessment based on the cognitive measure, the cognitive assessment comprising a diagnosis of the one or more specific diseases or an assessment of the one or more specific disease states as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind, for instance by a physician would have mentally performed the determining, computing, applying and outputting for a patient.  These are akin to evaluation, judgement, or opinion steps.  The mere nominal recitation of computer processing system performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant Claim 1 recites the additional elements of: a computer processing system; Claim 10 recites the additional elements of: a computer-implemented system comprising: one or more processors; and a non-transitory computer-readable memory; Claim 20 recites the additional elements of: a non-transitory computer-readable medium and a computer processing system.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 recites the additional elements of: a computer processing system; Claim 10 recites the additional elements of: a computer-implemented system comprising: one or more processors; and a non-transitory computer-readable memory; Claim 20 recites the additional elements of: a non-transitory computer-readable medium and a computer processing system set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " The methods disclosed can be deployed on a number of different computer platforms e.g. IBM or Macintosh or other similar or compatible computer systems, gaming consults, or laptops." in the Applicant’s published application, [0076].  There is no indication in the Specification that Applicant has achieved an advancement or improvement in computer technology.  Dependent claims 2 – 9 and 11 – 19 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (WO 2012/064999 A1) in view of Kakkar et al. (US 2016/0089089 A1).
Re claims 1, 10, 20:
1. Gazzaley teaches a computer-implemented method (Gazzaley, Abstract) comprising: 
receiving, by a computer processing system, a first plurality of responses by an individual to a first task, the first task comprising a first stimuli evoking the first plurality of responses from the individual over a period of time (Gazzaley, Abstract, “presenting to an individual a task to be performed”; [00114], “a visuomotor tracking task involves”; [0006], “the method is implemented using a computer device having a display component and an input device comprising presenting at least a visual task to the individual using the display component requiring a response from the individual via the input device”; [0091], “The term "inter-stimulus-interval (ISI)", refers to a specified amount of time between ceasing presentation of a stimulus and presenting a next stimulus in a sequence”; [00102], “conducted in a time interval”; [00109], “an inter-trial interval in between each trial”); 
receiving, by the computer processing system, a second plurality of responses by the individual to a second task, the second task comprising a second stimuli evoking the second plurality of responses from the individual over the period of time, wherein the second stimuli are presented simultaneously with at least some of the first stimuli (Gazzaley, Abstract, “presenting to the individual an interference, and receiving inputs from the individual … the individual is instructed to respond to the interruptor as a secondary task and is said to be multi-tasking. Inputs are then also received from the individual pertaining to this secondary task. The methods encompass iterations of these presentating steps and receiving of the input, and generation of analysis and/or feedback to the individual”; [0043], “the steps of presenting a task and presenting an interference occurs concurrently”; [0015], “the at least a first interference is a distraction requiring no user response. In some embodiments, the at least a first interference is an interruption requiring a user response”; [0091], “The term "inter-stimulus-interval (ISI)", refers to a specified amount of time between ceasing presentation of a stimulus and presenting a next stimulus in a sequence”; [00102], “conducted in a time interval”; [00109], “an inter-trial interval in between each trial”), the first stimuli and the second stimuli being configured to provide a predictive measure of one or more cognitive functions associated with one or more specific diseases or disease states (Gazzaley, [00010], “the visual task is selected from the group consisting of and relating to individual's attention, memory, motor, reaction, executive function, decision-making, problem-solving, language processing and comprehesion skills”; [0094], “The term " task" refers to a goal and/or objective to be accomplished by an individual who provides a response to a particular stimulus”; [00097], “enhance cognition by training an individual to perform a task … a core metric used to assess or diagnose the individual”; [00155], “an assessment can include presenting a task”; [00169], “the assessment is used for a training program or for a diagnosis of a specific condition or clinical disease”; [00171], “Cognitive ability (e.g., susceptibility to interference, working memory, multi-tasking ability, and the like) provides an important index in diagnosing diseases related to cognitive impairment”; [00203], “symptoms or functions relevant to a specific disease or condition. Suitable types of tests include those that objectively measure symptom severity or biomarkers of a disease or condition, tests that use subjective clinician or observer measurement of symptom severity, and tests that measure cognitive functions known to be correlated with disease states”; Gazzaley teaches assessment (includes stimuli and a plurality of visual tasks) configured for assessing an individual’s attention, memory, motor, reaction, executive function, decision-making, problem-solving, language processing and comprehesion skills.  Gazzaley’s system uses the outcomes (i.e. cognitive ability, core metric, index, function) of the assessments to measure the severity of a symptom or biomarker associated with a disease or condition.  The results of the assessment provides an index in diagnosing diseases related to cognitive impairment); 
determining, by the computer processing system, that the first task and the second task are performed by the individual based on the first plurality of responses and the second plurality of responses (Gazzaley, Abstract, “presenting to an individual a task to be performed”; [00114], “a visuomotor tracking task involves”; [0006], “the method is implemented using a computer device having a display component and an input device comprising presenting at least a visual task to the individual using the display component requiring a response from the individual via the input device”; Abstract, “presenting to the individual an interference, and receiving inputs from the individual … the individual is instructed to respond to the interruptor as a secondary task and is said to be multi-tasking. Inputs are then also received from the individual pertaining to this secondary task. The methods encompass iterations of these presentating steps and receiving of the input, and generation of analysis and/or feedback to the individual”; [0043], “the steps of presenting a task and presenting an interference occurs concurrently”; [0015], “the at least a first interference is an interruption requiring a user response”); 
computing, by the computer processing system, a cognitive measure using a combination of one or both of the first plurality of responses and the second plurality of responses (Gazzaley, [00205], “Such products may be provided by a cognitive scientist or researcher, a clinician or other healthcare provider (such as a psychiatrist, psychologist, physician, nurse, or specialist), or without any supervision and simply used by the individual alone”; Gazzaley teaches a product capable of being used at home (internal) or with a healthcare provider (external)), wherein computing the cognitive measure comprises: 
(i) determining performance measures using one or both of the first plurality of responses and the second plurality of responses, the performance measures being associated with the one or more cognitive functions associated with the one or more specific diseases or disease states (Gazzaley, [00097], “a core metric used to assess or diagnose the individual”; [00169], “assessment is used for a training program or for a diagnosis of a specific condition or clinical disease”; [00171], “an important index in diagnosing diseases related to cognitive impairment”; [00203], “symptoms or functions relevant to a specific disease or condition. Suitable types of tests include those that objectively measure symptom severity or biomarkers of a disease or condition, tests that use subjective clinician or observer measurement of symptom severity, and tests that measure cognitive functions known to be correlated with disease states”; [0196], “can be a contributing factor or manifesting symptom of a variety of conditions, including Alzheimer's disease, Parkinson's disease …etc.”), and 
outputting, by the computer processing system, a cognitive assessment based on the cognitive measure (Gazzaley, [0006], “obtaining in the computer device the individual's response to the at least a visual task; and analyzing in the computer device the difference in the individual's performance when performing the at least a visual task without interference and with interference to determine an individual's cognitive skills”; [0017], “analyzing in the computer device the difference in the individual's performance when performing the at least the first task without interference and with interference to determine an individual's cognitive function; and providing an output from the computer device indicative of the individual's determined cognitive function”; [0024]; [0034] - [0037]), the cognitive assessment comprising a diagnosis of the one or more specific diseases or an assessment of the one or more specific disease states (Gazzaley, [00202], “the pre-training and post-training assessment is comprised of tests that measure improvement on actual functional activities of daily living”; [0203], “the pre-training and post-training assessment is comprised of tests that measure improvement on symptoms or functions”; [0117], “A training program contains at least two sessions over a time period and optionally includes pre- and post-assessment”; [0154], “one or more of the assessments intermittently throughout the training in order to provide feedbacks as discussed above (e.g., inter-trial or inter-session”; [0227], “pre- and post-training neural assessment, and 6) six-month follow-up cognitive evaluation”).

Gazzaley does not explicitly disclose (ii) applying a computer data model comprising at least one machine learning technique to the performance measures, wherein the at least one machine learning technique is configured to analyze one or more stimulus-response patterns from the first plurality of responses and the second plurality of responses to compute a predictive measure for the one or more specific diseases or disease states; and

Kakkar et al. (US 2016/0089089 A1) teaches an invention that collects patient data passively and non-passively via onboard and external sensors, and combines the data with past clinical history to generate digital (Kakkar, Abstract).  Kakkar further teaches the limitation: (ii) applying a computer data model comprising at least one machine learning technique to the performance measures, wherein the at least one machine learning technique is configured to analyze one or more stimulus-response patterns from the first plurality of responses and the second plurality of responses to compute a predictive measure for the one or more specific diseases or disease states (Kakkar, [0079], “The self-assessments may also be non-disease specific such as a general assessment of function wellness, a questionnaire asking the user 202 to score different symptoms, or a dietary intake questionnaire”; Abstract, “combines the data with past clinical history to generate digital biomarkers” – past clinical history (first plurality and second plurality of responses; [0075], “make predictions about the exacerbation of a disease based on one or more digital biomarkers … the predictive engine 316 may use the digital biomarkers as inputs into a machine learning algorithm”).  

Therefore, in view of Kakkar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Gazzaley, by predicting a disease based on machine learning algorithm as taught by Kakkar, in order to detect a change in the disease state prior to clinical decompensation and suggest pre-emptive intervention. The system enables a patient to be treated early in the clinical timeline when the disease exacerbation is at the subclinical level rather than waiting until the disease exacerbation reaches the clinical level.  The predictive engine can monitor a disease course in real time and trigger the timely delivery of appropriate outpatient therapy, reducing the expense of urgent and emergent hospital- based care (Kakkar, Abstract; [0074]).  It was known in the art to apply machine learning algorithm monitor the health trend without human intervention (Kakkar, [0089]). 

10. A computer-implemented system comprising: 
one or more processors; and 
a non-transitory computer-readable memory comprising instructions stored thereon that, when executed, cause the one or more processors to execute operations comprising: 
receiving a first plurality of responses by an individual to a first task, the first task comprising a first stimuli evoking the first plurality of responses from the individual over a period of time; 
receiving a second plurality of responses by the individual to a second task, the second task comprising a second stimuli evoking the second plurality of responses from the individual over the period of time, wherein the second stimuli are presented simultaneously with at least some of the first stimuli, the first stimuli and the second stimuli being configured to provide a predictive measure of one or more cognitive functions associated with one or more specific diseases or disease states; 
determining that the first task and the second task are performed by the individual based on the first plurality of responses and the second plurality of responses; 
computing a cognitive measure using a combination of one or both of the first plurality of responses and the second plurality of responses, wherein computing the cognitive measure comprises: 
(i) determining performance measures using one or both of the first plurality of responses and the second plurality of responses, the performance measures being associated with the one or more cognitive functions associated with the one or more specific diseases or disease states, and 
(ii) applying a computer data model comprising at least one machine learning technique to the performance measures, wherein the at least one machine learning technique is configured to analyze one or more stimulus-response patterns from the first plurality of responses and the second plurality of responses to compute a predictive measure for the one or more specific diseases or disease states; and 
outputting a cognitive assessment based on the cognitive measure, the cognitive assessment comprising a diagnosis of the one or more specific diseases or an assessment of the one or more specific disease states (See claim 1 rejection above).

20. A non-transitory computer-readable medium encoded with instructions thereon that, when executed by a computer processing system, cause the computer processing system to perform one or more operations, the one or more operations comprising: 
receiving a first plurality of responses by an individual to a first task, the first task comprising a first stimuli evoking the first plurality of responses from the individual over a period of time; 
receiving a second plurality of responses by the individual to a second task, the second task comprising a second stimuli evoking the second plurality of responses from the individual over the period of time, wherein the second stimuli are presented simultaneously with at least some of the first stimuli, the first stimuli and the second stimuli being configured to provide a predictive measure of one or more cognitive functions associated with one or more specific diseases or disease states; 
determining that the first task and the second task are performed by the individual based on the first plurality of responses and the second plurality of responses; computing a cognitive measure using a combination of one or both of the first plurality of responses and the second plurality of responses, wherein computing the cognitive measure comprises: 
(i) determining performance measures using one or both of the first plurality of responses and the second plurality of responses, the performance measures being associated with the one or more cognitive functions associated with the one or more specific diseases or disease states, and 
(ii) applying a computer data model comprising at least one machine learning technique to the performance measures, wherein the at least one machine learning technique is configured to analyze one or more stimulus-response patterns from the first plurality of responses and the second plurality of responses to compute a predictive measure for the one or more specific diseases or disease states; and 
outputting a cognitive assessment based on the cognitive measure, the cognitive assessment comprising a diagnosis of the one or more specific diseases or an assessment of the one or more specific disease states (See claim 1 rejection above).

Re claims 2, 11:
2. The computer-implemented method of claim 1, wherein the first task is a visuomotor task, the first stimuli include a navigation path, and the first plurality of responses include continuous inputs.  11. The computer-implemented system of claim 10 wherein the first task is a visuomotor task, the first stimuli include a navigation path, and the first plurality of responses include continuous inputs (Gazzaley, [0098], “the interference can be presented concurrently or sequentially to the individual”; [00187], “both auditory and visual stimuli may be presented concurrently or in sequence”; [00188], “interference can be presented concurrently or sequentially with a task”; [0015], “the at least a first interference is a distraction requiring no user response. In some embodiments, the at least a first interference is an interruption requiring a user response”; [0047], “winding path and the input of the individual comprises navigating the vehicle on the path”; [00214], “Input devices such as a joystick, a mouse, a keyboard, or a device with motion/position sensor technology (e.g. Wii remote) allow the individual to navigate the computer program”; [00127], “in navigating a car on a winding path, the difficulty level can be increased by increasing the speed at which the car is traveling, the degree of turns, frequency of turns, narrowness of the path, etc. Difficulty can also be increased by increasing unpredictability of the path or blurring the visual stimuli (e.g., provide a fog, obstruction on the path, sudden turns, etc.)”).


Re claims 3 – 4, 12 – 13:
3. The computer-implemented method of claim 1, wherein the second task is a reaction task, the second stimuli include target stimuli that require responses from the individual, and the second plurality of responses include inputs reacting to the interferences. 12. The computer-implemented system of claim 10 wherein the second task is a reaction task, the second stimuli include target stimuli that require responses from the individual, and the second plurality of responses include inputs reacting to the interferences (Gazzaley, [0005], “presenting to the individual an interference, and receiving inputs from the individual.  Where the intereference is a distraction, the individual is to ignore the interference … secondary task … Inputs can also be received from the individual pertaining to this secondary task”; [00100]).  4. The computer-implemented method of claim 3 wherein the second stimuli include distractor stimuli that require no response from the individual.  13. The computer-implemented system of claim 12 wherein the second stimuli include distractor stimuli that require no response from the individual (Gazzaley, [0015], “the at least a first interference is a distraction requiring no user response. In some embodiments, the at least a first interference is an interruption requiring a user response”).

Re claims 5, 14:
5. The computer-implemented method of claim 1 wherein computing the cognitive measure comprises computing one or more of a hit rate, false alarm rate, correct response rate, and miss rate.  14. The computer-implemented system of claim 10 wherein computing the cognitive measure comprises computing one or more of a hit rate, false alarm rate, correct response rate, and miss rate (Gazzaley, [0160], “The data analyzed may include percent accuracy, hits, and/or misses in the latest completed trial or training session. Another index that can be used to measure performance is the amount time the individual takes to respond after the presentation of a target stimulus. Other indices can include, for example, reaction time, response variance, correct hits, omission errors, false alarms, learning rate, and/or performance threshold, etc.”).

Re claims 6, 15:
6. The computer-implemented method of claim 1 further comprising: determining performance measures using one or both of the first plurality of responses and the second plurality of responses; and modifying, during the period of time, a difficulty level of the first task or the second task based on performance measures.  15. The computer-implemented system of claim 10 wherein computing the cognitive measure includes applying a signal detection technique selected from the group consisting of: sensitivity index, receiver operating characteristics (ROC), and bias (Gazzaley, [0005], “The analysis can include a comparison of the performances with or without each type of interference, and, in some embodiments, the difficulty of the task may be modulated as a function of this comparison”; [0008], “modifying the difficulty of the at least a visual task can include one or more of modifying a visual emphasis of at least one foreground object and/or background object to modify the at least a visual task”; [0024], “presenting at least a first task having a difficulty level to the individual requiring a response from the individual via the input device; presenting at least a first interference with the first task; obtaining in the computer input device the individual's responses to the at least a first task; analyzing in the computer device the individual's performance regarding responses to each presented first task; presenting the at least a first task, at least a first interference and obtaining in the computer device the individual's responses in an iterative manner; adjusting the difficulty level of the at least a first task based upon the individual's performance determined in the analyzing step; and providing an output from the computer device indicative of the individual's cognitive function”; [00150], “Difficulty levels can also be changed in real-time as feedback”).

Re claim 7:
7. The computer-implemented method of claim 6 wherein the difficulty level is selected from the group consisting of: allowable reaction time window for reacting to stimuli, navigation speed, number of obstacles, size of obstacles, frequency of turns in a navigation path, and turning radiuses of turns in a navigation path (Gazzaley, [00127]).

Re claims 8 – 9, 16 – 19:
8. The computer-implemented method of claim 1 further comprising: modifying, during the period of time, a first difficulty level of the first task based on performance measures of one or both of the first plurality of responses and the second plurality of responses; and modifying, during the period of time, a second difficulty level of the second task based on performance measures of one or both of the first plurality of responses and the second plurality of responses.  9. The computer-implemented method of claim 8 wherein the cognitive measure is computed using one or both of the first difficulty level modifications and the second difficulty level modifications.   16. The computer-implemented system of claim 10 wherein the operations further comprise modifying, during the period of time, a first difficulty level of the first task based on performance measures of one or both of the first plurality of responses and the second plurality of responses.  17. The computer-implemented system of claim 11 wherein the operations further comprise modifying, during the period of time, a second difficulty level of the second task based on performance measures of one or both of the first plurality of responses and the second plurality of responses.  18. The computer-implemented system of claim 17 wherein the first difficulty level and the second difficulty level are modified in real-time during the period of time.  19. The computer-implemented system of claim 18 wherein the cognitive measure is computed using one or both of the first difficulty level modifications and the second difficulty level modifications (Gazzaley, [0005], “The analysis can include a comparison of the performances with or without each type of interference, and, in some embodiments, the difficulty of the task may be modulated as a function of this comparison”; [0008], “modifying the difficulty of the at least a visual task can include one or more of modifying a visual emphasis of at least one foreground object and/or background object to modify the at least a visual task”; [0024], “presenting at least a first task having a difficulty level to the individual requiring a response from the individual via the input device; presenting at least a first interference with the first task; obtaining in the computer input device the individual's responses to the at least a first task; analyzing in the computer device the individual's performance regarding responses to each presented first task; presenting the at least a first task, at least a first interference and obtaining in the computer device the individual's responses in an iterative manner; adjusting the difficulty level of the at least a first task based upon the individual's performance determined in the analyzing step; and providing an output from the computer device indicative of the individual's cognitive function”; [00150], “Difficulty levels can also be changed in real-time as feedback”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 93 of U.S. Patent No. 11122998 (‘998). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘998.
Claims 1, 10, 20 (see more specific claims of 1 – 2, 32 – 33, 63 – 64 of ‘998).
Claims 2 – 9, 11 – 19 (see more specific claims of 3 – 19, 34 – 50 and 63 – 81 of ‘998)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715